
	
		II
		110th CONGRESS
		1st Session
		S. 528
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to prohibit the
		  Secretary of Agriculture from basing minimum prices for Class I milk on the
		  distance or transportation costs from any location that is not within a
		  marketing area, except under certain circumstances, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Milk Marketing Reform Act of
			 2007.
		2.Location
			 adjustments for minimum prices for Class I milkSection 8c(5) of the Agricultural Adjustment
			 Act (7 U.S.C.
			 608c(5)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, is amended—
			(1)in paragraph
			 (A)—
				(A)in clause (3) of
			 the second sentence, by inserting after the locations the
			 following: within a marketing area subject to the order;
			 and
				(B)by striking the
			 last 2 sentences and inserting the following: Notwithstanding subsection
			 (18) or any other provision of law, when fixing minimum prices for milk of the
			 highest use classification in a marketing area subject to an order under this
			 subsection, the Secretary may not, directly or indirectly, base the prices on
			 the distance from, or all or part of the costs incurred to transport milk to or
			 from, any location that is not within the marketing area subject to the order,
			 unless milk from the location constitutes at least 50 percent of the total
			 supply of milk of the highest use classification in the marketing area. The
			 Secretary shall report to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate on the criteria that are used as the basis for the minimum prices
			 referred to in the preceding sentence, including a certification that the
			 minimum prices are made in accordance with the preceding sentence.;
			 and
				(2)in paragraph
			 (B)(ii)(c), by inserting after the locations the following:
			 within a marketing area subject to the order.
			
